ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The Amendment filed 28 July 2022 has been entered and considered. Claims 1, 6, and 11 have been amended. Claims 3, 8, and 13 have been canceled. Claims 1-2, 4-7, 9-12, and 14-15, all the claims pending in the application, are allowed. 

Response to Amendment
Claim Rejections - 35 USC § 101
In view of the amendment to claim 11, the rejections under 35 USC 101 are withdrawn. 

Prior Art Rejections
Independent claims 1, 6, and 11 have been amended to recite the allowable features of now-canceled claims 3, 8, and 13, respectively. Accordingly, the prior art rejections are withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Each of independent claims 1, 6, and 11 recite, in some variation: acquiring an image captured by a vehicle-mounted image capture device and vehicle position information during capturing the image, wherein the image comprises a target element belonging to a preset category; inputting the image into a pre-established depth map generation model to obtain a first depth map for the image, wherein the focal length of sample images of sample data used during the training of the depth map generation model is a sample focal length; generating a second depth map based on the sample focal length, the first depth map, and an estimated focal length of the image, wherein the estimated focal length of the image is generated based on the size of the image; determining depth information of the target element according to element position information of the target element in the image and the second depth map; and generating position information of the target element based on the vehicle position information and the depth information of the target element; wherein the depth map generation model is obtained by training in the following way: acquiring a set of sample data, wherein the sample data comprises sample images and sample depth maps corresponding to the sample images; and obtaining the depth map generation model by training using a pre-built loss function with the sample images in the set of sample data as input and the sample depth maps corresponding to the input sample image as desired output, wherein the loss function is a weighted sum of a first loss function, a second loss function and a third loss function, the first loss function is obtained based on the model output and the desired output, the second loss function is obtained based on the gradient of the model output and the gradient of the desired output, and the third loss function is obtained based on the similarity between the model output and the desired output. The cited art of record does not teach or suggest such a combination of features. 
Loo, the closest prior art of record, is directed to generating new map points based on depth predictions. Loo discloses acquiring an image and known map points, and inputting the image into a convolutional neural network CNN depth estimation model to provide depth predictions for the image, the CNN depth estimation model being trained on a dataset comprising images captured with a focal length ftrained. Loo further discloses that the focal length of the training images is different from the focal length of the testing images; therefore, the depth predictions for the testing images must be scaled according to equation 5 which utilizes the depth predictions, the training focal length, and the focal length of the testing images. Loo then discloses initializing new map points based on the scaled depth predictions, the map points being 3D points projected from a feature location whose depth is known, iteratively applying depth filters until the depth uncertainty of the map points converges, and creating new map points by back-projecting the points at those feature locations according to their true depth. 
However, Loo does not teach or suggest that the focal length of the image is estimated, wherein the estimated focal length of the image is generated based on the size of the image, as required by the independent claims. Also, while Loo contemplates training the depth map generation model using training images and depth maps, Loo is silent about any loss function. That is, Loo fails to teach or suggest obtaining the depth map generation model by training using a pre-built loss function, wherein the loss function is a weighted sum of a first loss function, a second loss function and a third loss function, the first loss function is obtained based on the model output and the desired output, the second loss function is obtained based on the gradient of the model output and the gradient of the desired output, and the third loss function is obtained based on the similarity between the model output and the desired output, as recited in the independent claims. 
Jia discloses that it was well known in the image-processing arts to estimate focal length based on image size, for example, as f = factor * image_width, wherein f is the estimated focal length, factor is a scalar (e.g., 0.8), and image_width is the width of the image ([0116]).
	However, Jia is silent about training a model using a loss function. That is, even if combined with Loo, Jia fails to teach or suggest obtaining the depth map generation model by training using a pre-built loss function, wherein the loss function is a weighted sum of a first loss function, a second loss function and a third loss function, the first loss function is obtained based on the model output and the desired output, the second loss function is obtained based on the gradient of the model output and the gradient of the desired output, and the third loss function is obtained based on the similarity between the model output and the desired output, as recited in the independent claims.
	Huang (“Unsupervised Monocular Depth Estimation Based on Residual Neural Network of Coarse-Refined Feature Extractions for Drone”) and Pillai (U.S. Patent Application Publication No. 2021/0118184) both contemplate a weighted sum loss function involving gradient loss within the context of depth estimation. However, both of these references disclose an unsupervised training method. Thus, the gradient loss is not calculated between the model output and a desired output. As such, neither reference teaches or suggests the claimed loss function. The remaining cited art of record does not cure this deficiency. 
	Because the cited art of record, alone or in combination, does not teach or suggest each and every feature of independent claims 1, 6, and 11, these claims are allowed. Claims 2 and 4-5 are allowed by virtue of their dependency on claim 1. Claims 7 and 9-10 are allowed by virtue of their dependency on claim 6. Claims 12 and 14-15 are allowed by virtue of their dependency on claim 11. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486. The examiner can normally be reached noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN M CONNER/Primary Examiner, Art Unit 2663